﻿It is indeed a pleasure to congratulate you, Mr. President, on your election to your high office at such an important period in the history of the Organization.
As we proceed into the last decade of the millennium the recognition of one fundamental fact will penetrate and influence all spheres of human life: distance, measured in kilometres or miles, has lost its importance. The world is one. The challenges of our time require concerted policies and common action.
The instruments with which to formulate such policies and to implement such action are emerging. But the expanding rift between rich and poor contradicts the growing interdependence of our global community. Modern technology is bringing us closer year by year, but in living conditions we are drifting apart. The concluding years of this century must be marked by decisive action to create the instruments we need and to reverse negative trends.
There is one fundamental pre-condition for progress: we must proceed on the basis of respect for human rights and international law. Therefore, we must condemn Iraq's brutal attack on and occupation of Kuwait. Iraq's aggression is unacceptable. And it is more: it is a threat to our civilization and to the stability of all of us. 
The Iraqi leadership hears the sole and complete responsibility for the dramatic situation that has been created. We must insist that law, and not brute power, prevail in international relations. There is no alternative. Iraq must withdraw from Kuwait. The legitimate Government of Kuwait must be restored. All hostages and foreigners must be allowed to leave Kuwait and Iraq. We support the resolute words of Presidents Bush and Gorbachev:
"Nothing short of the complete implementation of the United Nations Security
Council resolutions is acceptable."
Norway is participating fully in the international effort to implement the United Nations sanctions effectively. We shall continue to do so until justice has been restored. That will require firmness and patience from all of us. It will require a sharing of responsibilities to ensure the efficient implementation of the embargo, to alleviate the enormous human suffering and to reduce the economic difficulties that - for many countries ~ have been added to already pressing problems.
At its forty-fifth session, the General Assembly must and will assume its responsibility for the achievement of a peaceful solution in accordance with the resolutions of the Security Council. The Norwegian Government gives its support to the efforts of the Security Council, as we supported its decision on Tuesday to ensure an effective air embargo. At this crucial hour the world must stand united. United we stand; divided we fall. So we must use every opportunity to press for a peaceful solution on the basis of the Security Council resolutions. We cannot negotiate about fundamental principles of international law on which a peaceful world order must be built. On the day we agree to negotiate about such principles we shall all have lost. 
If we fail, we shall all be responsible for the consequences. We shall all have to face them, not only in this particular conflict but in terms of a more fragile world. With the cold war behind us we have an unprecedented chance to build a new and more co-operative world order. By whatever we now choose to do we shall send important signals that will shape our future. If we stand firm, other aggressors will hesitate. If we yield, the threshold for new acts of aggression will be lowered.
The decisiveness of the Security Council represents a turning point in the history of the United Nations, demonstrating the will of the world community to revive the principles of collective security. The United Nations has been brought closer to what was originally envisaged in the Charter. That is an encouraging development, but the progress we have made is fragile. If we stay the course in this present conflict, then we shall have taken a giant and decisive leap forward.
We must also look beyond the present crises. The United Nations needs a stronger capacity to intervene. We need a thorough discussion on how to refine and develop the ability of the United Nations to secure international peace and stability, λ number of issues will be addressed. We must further enhance the role of the Security Council; we must create more efficient United Nations mechanisms, and not only for solving but for preventing conflicts; we must make maximum use of the good offices of the Secretary-General.
Allow me in this connection to express the admiration of my Government for the tireless efforts the Secretary-General has undertaken in a number of conflict areas. Those efforts have contributed greatly to the strengthening of the role and prestige of the United Nations. 
Norway is among the traditional contributors of troops to peace-keeping operations. The potential of these operations, combined with diplomatic peace-making efforts and preventive diplomacy, must be further developed. We must also look more closely at the possibility of deploying the blue helmets in support of humanitarian relief operations in war-torn areas. A group of experts of the Nordic countries will now meet to examine ways to strengthen the peace-making role of the United Nations. Furthermore, the Soviet proposal for a standing international military force under United Nations control to deter future acts of aggression is also a valuable contribution to this debate.
Maintaining a broadly based consensus within the Security Council is, of course, a fundamental prerequisite for success. In its deliberations on the Iraq-Kuwait conflict, the Security Council has succeeded eminently in forging the necessary consensus and solidarity. The new era of co-operation between the United States and the Soviet Union has given the Organization new strength. To build this new climate of trust has required boldness and political courage by the leaders of both countries. Their efforts have our strong support. 
The possibilities of the United Nations to play a truly constructive role in world affairs have increased. But the necessary financial foundation is still lacking. In his annual report, the Secretary-General points to the glaring gap between the expectations now placed in the United Nations and the resources put at its disposal. I urge those countries which are in arrears to the United Nations and to the special accounts for peace-keeping operations to pay their debt in full as soon as possible.
The process which led to independence for Namibia is among the most outstanding successes of the United Nations. I am indeed pleased to see Namibia finally taking its rightful place in this Hall. 
In the rest of southern Africa we have also witnessed historic developments during the past year. We welcome the political process that has been set in motion by the South African Government and by the African National Congress (ANC). The agreement of 6 August is a milestone on the road towards a new democratic and non-racial South Africa.
President De Klerk and Nelson Mandela are displaying remarkable courage and foresight. The road on which they have embarked is difficult. But they must persevere. They must succeed in their search for a peaceful transition from apartheid to democracy. As soon as such profound and irreversible changes have taken place, we will respond positively and quickly and remove the international pressure, including existing sanctions.
Recent developments in Cambodia also give reason for hope. We welcome the establishment of a Supreme National Council and the agreement on a transitional arrangement until free and fair elections can be held. The agreements reached envisage an unprecedented role for the United Nations In this transitional period. This is imperative. The Cambodian people needs concrete guarantees that the inhuman policies of the Khmer Rouge will not again engulf Cambodia in suffering and tragedy.
The Iraqi aggression against Kuwait has completely overshadowed and harmed the efforts to achieve a solution to the Arab-Israeli conflict and the Palestinian question. It is now essential to bring about an Israeli-Palestinian dialogue and to arrive at a just comprehensive and lasting solution to this conflict.
The winds of revolutionary change have swept over Eastern Europe. At last these countries and their citizens are free to decide on their own future. The continent is moving from the post-war era of containment to an era of co-operation. What has been achieved in an amazingly short time by the emerging democracies of Central and Eastern Europe deserves our admiration and respect. So does the foresight of the Soviet leaders who decided to stand aside and enable the peoples of the region to realize their yearning for freedom and democracy.
The process of German unification has been carried out with tremendous political courage and in full respect for the legitimate interests of others. We congratulate the two Governments and the German people on this historic achievement. Chancellor Kohl - and Foreign Minister Genscher in his statement yesterday - have emphasized their determination to build a European Germany and not a German Europe. We wish them success in this endeavour.
Hence, Europe is becoming whole and free. Through the Conference on Security and Co-operation in Europe (CSCE) and on the basis of institutions such as the North Atlantic Treaty Organization (NATO), the European Community, the European Free Trade Association (EFTA) and the Council of Europe, the nations of the continent are creating new structures of co-operation. The CSCE is uniquely suited to play a leading role in that endeavour. It must be transformed from a political process to an institutional framework.
The new era in East-West relations has created historic opportunities for disarmament and arms control. Prospects of an early treaty arising from the strategic arms reduction talks (START) providing for deep reductions in United States and Soviet strategic nuclear arms are promising. In Vienna, an agreement on conventional forces in Europe is within reach.
The historic changes in Europe tell us to be ambitious also in attacking the global issues, such as the elimination of chemical weapons and the prevention of nuclear proliferation.
The Gulf conflict demonstrates the urgency of putting the achievement of a global chemical weapons ban at the very top of our agenda. The chemical weapons threat must be eradicated once and for all. Intensified efforts are required. 
In the field of nuclear non-proliferation, progress has already been achieved in the domain of nuclear-arms control. Article VI of the Non-Proliferation Treaty is being implemented. This should now pave the way for renewed efforts to prevent the emergence of additional nuclear-weapon States. A comprehensive test-ban treaty will, in our opinion, be an essential element in this respect. 
In Europe, we have overcome the division of the continent. Political, economic and human resources, which for decades were absorbed in an unproductive East-West stalemate, can now be released for new and creative efforts. There will still be numerous problems to solve. But Europe cannot and will not become more occupied with its own affairs and less with its global responsibilities. On the contrary, the new Europe which is now emerging will have an even greater responsibility for meeting the global challenges than a divided continent could ever assume.
The creation of democratic and pluralistic societies has always been an important objective in the development policy of my country. The world-wide discussion which has emerged on issues of democracy, freedom of opinion, participation in decision-making, political pluralism and free elections is remarkable. It reflects the growing recognition of one basic fact: that in the long run, no government will retain its legitimacy unless it is a government by the people and for the people.
In several developing countries one-party systems are being questioned. I urge those countries to take the step from reflection to action by implementing rapid political and legal reforms. Initiatives in this direction will be given moral, political and economic support.
Democracy, human rights and sustainable development are inseparable. This has become increasingly evident. Economic efficiency and equitable distribution cannot be achieved if the rights and the potential of the individual are neglected. 
Norway will attach increasing importance to the dialogue with our development partners on issues of democratic development, respect for human rights and popular participation in the development process. Decisive steps towards democracy and respect for human rights are the best guarantee for continued and broad popular support in the industrialized countries for development co-operation. Lack of progress could, on the other hand, negatively affect the willingness of donors to provide resources and support.
We all gain from a more comprehensive dialogue on these crucial issues. Let us always keep in mind that the building of democracy is a never-ending process. The final stone is never put in place.
The changes in East-West relations have also been accompanied by a narrowing of ideological differences in the economic field. Market-oriented policies have conquered the world. But the market is no end in itself. It is merely a means - the best means found so far - to achieve the most efficient allocation of productive resources. Helmut Schmidt once said; "Markets are like parachutes - they only function when open." But markets must also be monitored to ensure that they function effectively. They must be adjusted to achieve social justice. The German expression Soziale Marktwirtschaft - a social market economy - embraces all these dimensions.
No international economic environment, however positive, will alone be sufficient to obtain satisfactory results. Sound and efficient policies and determined efforts by the Government and by the people of each country to carry out reforms is a prerequisite for growth. This is about to be recognized. It was clearly visible at the eighteenth special session of the General Assembly, in April. The work on the new international development strategy for the fourth United Nations development decade offers an opportunity to go farther in this direction. The new strategy must emphasize the importance of the human factor in development. No longer-term economic development is possible without a healthy, well-educated population; without a population that enjoys full civil and political rights, and without an environment which can mobilize each individual's potential and creativity.
Earlier this month agreement was reached on a comprehensive Programme of Action for the least developed countries. It builds on the fundamental principles of shared responsibility and on a strengthened partnership for the development of these countries. The international community cannot allow a further marginalization of the least developed countries. It is of fundamental importance to the success of this programme that its many concrete measures be fully implemented. We would have wished to see more far-reaching commitments on the part of the international community - not least with regard to targets for concessional aid flows. Nevertheless, the new programme will give fresh impetus to the social and economic development in the least developed countries.
But the debt problem remains acute. New and vigorous efforts to improve the debt strategy are required. This means increased resource transfers, more comprehensive debt reductions and more ambitious reform policies. In particular, the plight of severely indebted low-income countries calls for urgent action. The Norwegian Government has submitted proposals to Parliament which will provide some low-income countries debt reductions considerably beyond the Toronto terms of the Paris Club.
An urgent task in the environmental field is the achievement of more efficient decision-making procedures. To achieve an acceptable level of ecological security we shall need strengthened supranational institutions with decision-making powers confined with effective means for supervision, monitoring and control. The United Nations must be the cornerstone of such a system.
In the European and North American context, Norway is advocating that the Conference on Security and Co-operation in Europe (CSCE) must be used to mobilise Governments in concerted action to combat environmental degradation. It will have to do so in close co-operation with the United Nations Economic Commission for Europe (ЕСЕ) and the Organisation for Economic Co-operation and Development (OECD).
In the Bergen Declaration of May this year, Ministers set a new green agenda for the 1990s for the ЕСЕ region. The decision to base national and international policies on the precautionary principle is an important achievement. So is the agreement that the industrialized countries should take the lead in solving global environmental problems. Developing countries must be assisted by the financial resources and technology transfer enabling them to join the struggle. New ways of providing such additional resources must be identified.
Solidarity with developing countries through financial assistance must be a major issue - and result - of the process leading up to the United Nations Conference on Environment and Development to be held in Brazil in 1992. Our common strategies must aim at integrating environmental concerns into the economic and social development process in all countries.
I urge the General Assembly to decide at this session - as a matter of the highest priority - on launching the negotiations on a framework convention on climate change. Such a convention must be ready for adoption at the 1992 Conference. Climate change is a truly global problem. It concerns all of us.
The world is experiencing a welcome revival of multilateralism. As the idea of collective management of our present challenges takes hold, we are faced with the need to strengthen the capabilities of international organisations. That will be the crucial teat. Narrowly defined national interests will certainly emerge as stumbling blocks. We must learn to adopt a long-term view for the common good; learn to accept majority decisions of operational significance for the management of the global challenges; learn to express our national interests in terms of firm commitments to the advancement of a common purpose.
The United Nations will have to carry a major part of that burden - to build awareness, to increase our knowledge, to formulate our common policies and to implement our common action. The Norwegian Government will participate fully, provide its contribution and give its firmest support.
